   Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 1 of 16



UNITEDSTATESDISTRICTCOURT
SOU'AHERNDISTRICT OFNEW YORK

CITY OFALMATY, KAZAKHSTAN and
BTABANK,JSC,
                                             CaseNo. 19-civ-02645(AJN)(KHP)
                          Plaintiffs

               against-

FEL[X SATER.DANIEL R]DLOFF, BAYROCK
GROUPINC.. GLOBAL HABITAT SOLUTIONS
nqc.. RRMi-DR LLC, FERjiARI HOLDnqGS
LLC, andMEM ENERGYPARSERS LLC,

                          Defendants




       REPLY MEMORANDUM OF LAW OF DEFENDANTS FELIX
      CATER.DANIEL RIDLOFF, BAYROCK GROUPINC., GLOBAL
     HABITAT SOLUTIONS, INC. AND RRMl-DR LLC IN FURTHER
    SUPPORTOF MOTION TO DISMISS THE AMENDED COMPLAINT




                                       TODD&LEVI,LLP
                                       JilILevi
                                       David Rosenberg
                                       444 Madison Avenue, Suite 1202
                                       New York, New York 10022
                                       Tel: (212) 308-7400

                                       Attorneys for Defendants
                                       Felix Sater.Daniel Ridloff.
                                       Babyrock Group, Tnc.,Global Habitat
                                       Solutions,Inc. and RRMl-DR, LLC
   Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 2 of 16



                             TABLEOFCONTENTS



ARGUMENT                                                                       l

    A.     The First Claim for Unjust Enrichment Should Be Dismissed           l

           1.     The Unjust Enrichment Claim is Time Barred                   l

           2.     The Unjust Enrichment Claim Also Fails as a Matter of Law   4


    B.     The Fraud Claim Should Be Dismissed                                5


    C.     The Conversion Claim Should Be Dismissed                           9


    D.     The English "Unlawful Means Conspiracy" Claim
           Should Be Dismissed                                                10


CONCLUSION                                                                    11
      Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 3 of 16



                                   TABLEOFAUTHORITIES


CASES

Amusement Industries. Inc,:y. M                              ,
     820 F.Supp.2d 510(S.D.N.Y. 2011)                                          4


Burton v, ]vogi, li)Q:,
        2015 WI, 4385665(S.D.N.Y.        2015)                                 3


Carlingford Ctr. Point Assocs. V. MR RealtvWsocs L.P ,
        772 N.Y.S.2d 273(App.Div.2004)

Cohenv. Dunne.
        2017 WI, 4516820(S.D.N.Y. 2017)

Cooperv. Parskv.
      140 F.3d 433 (2d Cir. 1998)


Corse[[o v. Verizon New Y(}!k,]!!Q.,
       18N.Y.3d 777, 967 N.E.2d 1177(2012)

c                                                        ,
        91 I   S.W.2d 18 (Ct.App.Tx 1995)                                     10


                                                     )




        493N.Y.S.2d435N.E.2dllO(1985)                                          7


De Sole v. Knoedler {llallQrv. !:!::C,
        137 F.Supp.3d 387(S.D.N.Y.       2015)                              9, 10

Fezzani v. Beal.51earns,
        2004 WI. 1781 148 (S.D.N.Y. 2004)                                    2, 3

G                                                ,
                                                                               8
        168A.D.3d 579, 93 N.Y.S.3d276(lst Dep't 2019)

Golden Pacific BancoH v. FDIC,
        273 F.3d 509 (2d Cir. 2001)                                          2, 3



                                                     11
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 4 of 16



GranitePartners
             L.P.v. Bear,StQrns
                              & Co.]nc.,
       17 F.Supp.2d 275(S.D.N.Y.        1998)


Grvnberev. Eni S.p.A.
      2007 WI, 2584727 (S.D. N.Y. 2007)

In re Windsor Plumbing Supply Co:, JnQ.,
       170 B.R. 503 (Bankr. E.D.N.Y. 1994)

                                                       )




       2017 WI, 4997838(S.D.N.Y. 2017)

Kermanshahv. Kermalls!!!b,
     580 F.rupp.2d 247 (S.D.N.Y. 2008)                                     1, 2


Loenaardv.SantaFQlndus.,Inc.,
      514 N.E.2d 1 13 (N.Y.1987                                            2, 3


M & T Mortg. Corp,V. W1li&,
      736F.Supp.2d538(E.D.N.Y.2010)

                                         )




       16 N.Y.3d 173, 944 N.E.2d 1104(2011)                                5, 8


                                                 )




           165 F.Supp.3d 122(S.0.N.Y.    2016)


114Q$$y:BMO Harris Ba11Js.IN::A:,
       258 F.Supp.3d 289 (S.D.N.Y. 2017)

Naaelbergv. Meh,
       299 F.Supp.3d 409(S.D.N.Y. 2017)

NewY
           153 A.D.3d 1351,61N.Y.S.3d 136(2d Dep't 2017)

Northem Tankers (Cyrus) Ltd v: B@Qkslr9m:
                                                                             10
           934 F.rupp. 33 (D.Conn. 1996)




                                                 111
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 5 of 16



Padulav. Lilarn PropertiesCorp,
      84 N.Y.2d 519, 644 N.E.2d IOO1(1994)                                  10


                                            )




       27 N.Y.3d 817, 59 N.E.3d 485(2016)                                  5,


SennPrecisionIndu$trvCo..Ltd. V. Citibank.IN:A:,
     235F.Supp.3d542(S.D.N.Y.2016)


STATUTES

C.P.I,.R. 213(1)                                                           2, 3
C.P.I,.R. 214(4)




                                                lv
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 6 of 16



       DefendantsFelix cater, Daniel ladloll, Bayrock (group Inc., (global Habitat Solutions9

Inc. and RRMl-DR LLC (collectively "Defendants") respectfully submit this Reply

Memorandum of Law in (i) responseto the Kazakh Entities' Memorandum of Law in Opposition

to Defendants' Motions to Dismiss the First Amended Complaint (the "Opp Mem") and (ii)

furthersupportof the Defendants'dismissalmotion (the "Motion").i

                                           ARGUMENT

A.     The First Claim for Unjust Enrichment Should Be Dismissed

        1. The Unjust Enrichment Claim is Time Barred

       In responseto the Motion, the Kazakh Entities cite to a random group of casesin support

of their contention that the applicable statute of limitations for their unjust enrichment claim is

six years, not three. The Kazakh Entities are wrong, and the casesupon which they rely do not

support the application of a six-year statute of limitations.

       The Kazakh Entities cite to Kermanshah v. Kermans1lah 580 F.Supp.2d 247 (S.D.N.Y

2008), for the proposition that "New York's statute of limitations for unjust enrichment is six

years.. ." (Opp Mem, p.28). However,the Court in Kgflng11$!!gb
                                                            appliedthe six-yearlimitation             S




period becausethe unjust enrichment claim sought equitable relief. namely an accounting. In

fact, Kermanshah actually supports the application of a three-year statute of limitations, as the

Court specifically held that "the unjust enrichment limitations period, however, is three years if

plaintiff seeksmonetary damages." g:gli!!!g!!$!!ab,580 F.Supp.2d at 264. At bar, the Kazakh

Entities concede that they are seeking monetary damages,namely the recovery of $20 million




I Unless otherwise defined herein, all defined tents used herein shall be used as defined in
Sater'sMoving Memorandumof Law (the "Moving Mem").
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 7 of 16




allegedly transferred to various defendants and as such, the limitations period is "three years."




        Despite the explicit holding in Kermanshah, the Kazakh Entities argue(Opp. Mem at

29), that there is a split in authority in the New York appellate courts regarding the applicable

statuteof limitation for unjust enrichment claims, largely relying on the decision in Golden

Pacific Bancorp v. l;.DIC, 273 F.3d 509 (2d Cir. 2001). The Kazakh Entities' argument is

misguided and wrong. In Golden Pacific, the Second Circuit held that "the statute of limitations

in New York for claims of unjust enrichment, breach of fiduciary duty, corporate waste, and for

an accounting is generally six years." Golden Pacific, 273 F.3d at 518 (emphasis supplied).

Golden Pacific did not addressthe history of New York decisions which apply a three year

statutewhen monetary relief is sought, becausethe Court was considering claims based on

breach of breach of fiduciary duty which sought, among other things, equitable relief to which

the six yearstatuteapplied.

       And more importantly, subsequentcases recognize that Golden Pacific is limited to

claims seeking equitable relief based upon breach of fiduciary duties. As aptly explained in

Fezzani v. Bear Stearns, 2004 WL 1781148 (S.D.N.Y. 2004):

             [Plaintiffs] argue in their reply that the Court overlooked the controlling
       precedentof                                      DIC, 273 F.3d 509 (2d Cir.2001).
       (internal citations omitted). In Golden Pacific the SecondCircuit noted, "The
       statuteof limitations in New York for claims of unjust enrichment,breachof
       fiduciary duty, corporate waste, and for an accounting is generally six years." Id.
       at 518. The statutory provision that the Second Circuit cited in coming to this
       conclusion statesin relevant part, "The following must be conunenced within six
       years: 1. an action for which no limitation is specifically prescribed by law...."
       N.Y. C:P:!!:R:213(1). However, G!!!!!g!!.PagiDf is not controlling here because
       C.P.L.R. 2] 3rl) only governs claims for breach of fiduciary duties when the
       plaintiff is seeking equitable, not monetary, relief. See Loengard v. SantaFe
       Indus., Inc., 514 N.E.2d 113 (N.Y.1987)




                                                 2
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 8 of 16




           In !:Qg!!gala,a caseon which the Golden Pacific court relied, the Second
       Circuit certified to the New York Court of Appeals the question whether claims
       for unjust enrichmentfrom a breachof fiduciary duty were governedby a six-year
       statute of limitations under C.P.L.R. 214r4) or a three-year limitations period
       under C:E:!::11:.213(];).2 See id. at 114. The Court of Appeals first stated, "We
       haveheld that the choice of the applicable Statute of Limitations dependson the
       substantive remedy which the plaintiff seeks." !d. at 115.
                              8               8               8

       The Court of Appeals held that the plaintiffs sought equitable relief and therefore
       the six-year statuteof limitations applied rather than the three-year period. See
       Id.; see also CarlingforflCtr. Point Assocs. v. MR Realty A$$QQ$,     L.P:, 772
       N.Y.S.2d 273, 274 (ADD.Div.2004) ("A breach of fiduciary duty claim is
       governed by either a three-year or six-year limitation period, depending on the
       nature of the relief sought.... The shorter time period applies where monetary
       relief is sought, the longer where the relief sought is equitable in nature....").

              The Second Circuit has recognized that a six-year statute of limitations
       only controls claims for breach of fiduciary duties seeking equitable relief. See
       CQQPQr v: Parsky, 140 F.3d 433, 440-41 (2d Cir.1998). . . . When the court in
       Golden Pacific noted that the New York statute of limitations on claims for
       breach of fiduciary duty is "generally" six-years, it was speaking of claims for
       equitable remedies consistent with jjlQQ!!Bald,which it cited, and with its earlier
       decision in Cooper. See Golden!Pacific, 273 F.3d @t51$.

Fezzaniv. Bear. Stearnsand Co .!DQ, 2004 WL 1781148 at *2-3

       Accordingly, not only is Golden Pacific inapposite, but the New York Court of Appeals

caseupon which it relies, l:oQtHard v. Santa Fe. Indus:: l11p:,80 N.Y.2d 262 (1987), explicitly

recognizedthat "the choice of the applicable Statute of Limitations dependson the substantive

remedy which the plaintiff seeks." Loenaard, 519 N.Y.S.2d at 803. Sg£ 3lsQ,Burton v. lvoai

!DQ, 2015 WL 4385665, *6 (S.D.N.Y. 2015) ("For an unjust enrichment claim, the applicable

statuteof limitations dependson the nature of the substantive remedy which the plaintiff seeks

The limitations period is six yearswhere plaintiff seeksan equitable remedy, but three years

where plaintiff seeksmonetary damages."); Grynbera v. Eni S.D.A., 2007 WL 2584727

(S.D.N.Y. 2007); Cohen v. Dunne, 2017 WL 4516820 (S.D.N.Y. 2017)




                                                  3
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 9 of 16




       2. The Unjust Enrichment Claim Also Fails as a Matter of Law

       The Kazakh Entities also argue that they have alleged a sufficient relationship with the

Defendantsthat is not too attenuatedto support a claim for unjust enrichment, primarily relying

on                                   idland Avenue Associates. LLC, 820 F.Supp.2d 510

(S.D.N.Y. 2011). However, this argument is misguided and Amusement is distinguishable.

       In Amusement, the Court held that the relationship of the parties was not "too attenuated"

becausethe defendants were alleged to have wrongfully taken specific monies from an escrow

account into which the plaintiffs had deposited the funds, and that defendants knew the funds

they had taken from the escrow account were the specific monies plaintiffs deposited. Thus, the

relationship between the parties was not foo arte/zzzafedbecausethe funds were taken direct/y

from an escrow account established to hold Plaintiffs' funds. Amusement, 820 F.Supp.2d at 521-

522. Similarly, in Moss v. BMO Harris Bank: N:A:, 258 F.rupp.3d 289, 311 (S.D.N.Y. 2017),

the court denied a motion to dismiss based upon the plaintiffs allegation that the money was

transferred to defendants directly "from her own funds." At bar, the monies allegedly received

by the Defendants did not come directly from an escrow account holding the Kazakh Entities'

funds,or from any other accountheld in the name of, or for the benefit of, the Kazakh Entities.

To the contrary, at bar, the Kazakh Entities specifically allege that a// of the monies were directly

transferredto the Defendants from other entities, including Vilder (Am. Cpr 11140),Adlux (Am.

Cpr q145), RPM USA (Am. Cpr IT150), Adlux (Am. Cpr IT188), and Telford (Am. Cpr IT222).

Even more significantly, there is not a single allegation that any of the monies allegedly received

by Defendants came directly from the Kazakh Entities or any account belonging to the Kazakh

Entities, or any funds held in escrow for the Kazakh Entities, or that there was any relationship

of any kind between the Kazakh Entities and Defendants. I.Jndersuch circumstances, the I(azakh



                                                 4
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 10 of 16




Entities have clearly failed to allege a relationship that is not "too attenuated." Indeed, the

Kazakh Entities have failed to allege any relationship at all.

       Furthermore, any argument that there is no necessity of any relationship between the

Kazakh Entities and Defendants(Opp Mem, p.19) to support a claim for unjust enrichment, is

unsupportable.2 Indeed, numerousCourts have held that althoughprfl.'fQ is not needed,there

still must be some relationship between the parties to support such a claim. SQgMerced

Irrigation District v:Barclays Bq11JS:!!!::C,
                                          165 F.rupp.3d 122, 146(S.D.N.Y. 2016) ("Under New

York law, there is no requirement that the aggrieved party be in privity with the party enriched at

his or her expense,but an unjust enrichment c]aim requires some type of direct dea]ing or actual

substantiverelationship with a defendant"); :!fl111yYoo Collection, Inc. v. Watters Design Inc.,

2017 WL 4997838, * ll (S.D.N.Y. 201 7) ("an unjust enrichment claim requires sometype of

direct dealing or actual substantive relationship").

B.     The Fraud Claim Should Be Dismissed

       As for the fraud claim, the Kazakh Entities do not argue that the decisions in Pasternak v.

Laboratory Com of Am Holt!!1lg$, 27 N.Y.3d 817, 59 N.E.3d 485 (2016) and Mandarin Trading

Ltd v. Wildenstein, 16 N.Y.3d 173, 944 N.E.2d 1104 (2011) are not controlling law. Instead,

they argue that this Court should expand the rationale employed by the Courts in those seminal

decisions, without any basis in law or fact, to encompassthe facts and circumstances pleaded in

the Amended Complaint. The Kazakh Entities argue that a fraud claim should be expanded to

include misrepresentationsmade to a third party that were never communicated to the I(azakh




2The Kazakh Entities cite to 11ilaldQJ?artileisL.P. v. Bear:$!g11111&
                                                                    Cg. l!!C, 17 F.Supp.2d 275,
313 (S.D.N.Y. 1998), which case is inapposite. In Granite, the unjust enrichment claim was
dismissed, among other things, becausethe parties had a contractual relationship and because
plaintiff hadno right to themoniesclaimed.
                                                  5
    Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 11 of 16




Entities and where such third parties have absolutely no relation to the Kazakh Entities. (Opp

Mem pp. 25-27). As explained below, the Kazakh Entities' arguments are not supported by

governinglaw.

       The Kazakh Entities intentionally obfuscate two different and distinct theories of fraud

one basedupon alleged fraudulent misrepresentation and a second basedupon alleged fraudulent

concealment. Neither theory of fraud is legally viable under the facts at bar.

       With respect to a claim basedupon an alleged fraudulent misrepresentation,the Kazakh

Entities concede that a claim based upon a fraudulent misrepresentation made to someoneother

than the Kazakh Entities can only be sustained in limited circumstance where the third party

acted as a "conduit" to relay the false statement to Plaintiffs. (Opp Mem, p.26). Such a claim

can only survive "where a third party acted as a conduit to relay the false statementto plaintiff.

who then relied upon the misrepresentation to his detriment." Pasternak,27 N.Y.3d at 828.

Thus, "lulnder New York law, a plaintiff may state a claim for fraudulent misrepresentation

made to a third party if he alleges that he relied to his detriment on the defendant's

misrepresentationand that defendant intended the misrepresentation to be conveyed to him."

Nagelbera v. Meh, 299 F.Supp.3d409, 414 (S.D.N.Y. 2017).

       However, there is absolutely no allegation that any misrepresentationswere acfzza//y

communicated to the Kazakh Entities by a third party or that the Kazakh Entities relied on any

such alleged misrepresentations. The I(azakh Entities only argue that the real estateadvisor

relied on the alleged misrepresentation,but never allege that any misrepresentation was

communicatedto the KazakhEntities (Opp Mem p. 23-24). Accordingly, the "conduit"

exception to the rule set forth in Pasternackis inapplicable. See also, New York Tile Wholesale

Corp. v. Thomas Fatato Realty Corp., 153 A.D.3d 1351, 1354, 61 N.Y.S.3d 136 (2d Dep't 2017)



                                                  6
    Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 12 of 16




(affirming dismissal of fraud claim where "there is no allegation that the [third party] acted as a

conduit to relay the alleged misrepresentation to [plaintifH").

       The Kazakh Entities also cite to in re Windsor Plumbing Supolv Co.. Inc.. 170 B.R. 503

(Bankr. E.D.N.Y. 1994), to expandtheir fraud claim to include misrepresentationsmadeto a

third party that were never communicated to the Kazakh Entities or communicated to third

parties having absolutely no relation to the Kazakh Entities. Windsor Plumbing does not support

this theory. First, in Windsor Plumbing, the allegedly fraudulent financial statementsupon which

plaintiff basedits fraud claim were acfzza//yreceived by the plaintiff, unlike at bar, where none of

the alleged misrepresentations were acflza//y commlf/zfcafed to the Kazakh Entities. Second,

notwithstanding that the allegedly false representationswere actually received by plaintiff in

Windsor Plumbing. the Court still dismissed the fraud claim becausethere was no evidence that

the defendantsintended to deceivethe plaintiff.       Third, in the seminal New York Court of

Appeals caseupon which Windsor Pjumbinp relies, Credit Alliance Corp. v. Arthur Andersen &

£9:, 493 N.Y.S.2d 435, 483 N.E.2d 110 (1985), both the fraud and negligence claims that were

basedupon misrepresentationsto a third party were dismissed because"there [was] no allegation

that [defendant] had any direct dealings with plaintiff, had specifica]]y agreed with [a third party]

to prepare the report for plaintiffs use. . . or had specifically agreedwith [third party] to provide

plaintiffs with a copy or actually did so." !d:, 493 N.Y.S.2d at 444. Similarly, at bar, there is no

allegation that the Kazakh Entities had any direct dealings with Defendants, or even any

allegation that the real estateadvisor had any dealings or communications with the Kazakh

Entities. In fact, it is undisputed that the Kazakh Entities had no relationship, dealings or contact

of any kind with the real estateadviser or Defendants.




                                                  7
    Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 13 of 16




       Perhapsrealizing that the fraud claim is fatally flawed, as the "conduit" exception does

not apply, the Kazakh Entities concoct a claim based upon fraudulent concealment. (Opp Mem.

at p. 27). However, "a causeof action for fraudulent concealment, requires, in addition to the

four foregoing elements (of fraudulent misrepresentation), an allegation that the defendant had a

duty to disclose material information and that it failed to do so." Mandarin Trading, 919

N.Y.S.2d at 469 (citations omitted). Under New York law, a "complaint fails to state a claim for

fraudulent omission or concealment, [where] it fails to allege that defendants had a duty to

disclose material information to Plaintiffs." !jlansett One, LLC v. Hunch BlackwQ!!: LLP, 168

A.D.3d 579, 93 N.Y.S.3d 276, 278 (ls' Dep't 2019) (dismissing claim for fraudulent

concealment). At bar, there is no alleged duty owed by Defendants to the Kazakh Entities and in

fact, the Kazakh Entities concede that they had no interaction with Defendants. (Docket No. 91,

p- 16). Instead, they baldly argue that Defendants had a duty to the real estateadvisor,3 but

conspicuously missing from the Amended Complaint is any allegation that there was any

relationship, communication or contact between the real estate advisor and the Kazakh Entities

(there was none) or that the real estateadvisor had any duty to forward the Bid Package to the

Kazakh Entities (there was no such duty or reason).

       Plaintiffs have failed to cite to a single casewhere a fraud claim was predicated on an

alleged omission made to a third party who had no communication or relationship with, let alone

a duty to, the alleged victim of the fraud. The alleged fraud claim is not viable under applicable




3 Defendants cannot owe a duty to the real estateadvisor becausethe allegations in the Amended
Complaint establish only an arm's length transaction, which cannot create the special duty
necessaryfor establishing a fraudulent concealment claim. See M & T Mortg. Corp. v. White,
736 F.Supp.2d538 (E.D.N.Y. 2010). In any event, any duty owed to the real estate advisor is
irrelevant, becauseit is undisputed that no person or entity owed any duty to z/zeP/a inf l#s.

                                                8
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 14 of 16




law. The Kazakh Entities simply had no connection to any fraud allegedly committed by

Defendants.

C.     The Conversion Claim Should Be Dismissed

       The Kazakh Entities argue that the statute of limitations on its conversion claim should be

equitably tolled basedentirely on its fraud claim against Sater and Ridloff. (Opp Mem at p.33-

35). However, "ltlo benefit from the equitable tolling doctrine under New York law, a plaintiff

must establish that subsequentand specific actions were taken by defendants,separatefrom

those that provide the factual basis for the underlying cause of action, and that these subsequent

actionsby defendantssomehowkept plaintiff from timely bringing suit." De Sole v. Knoedler

Gallerv- I,I,C, 137 F.Supp.3d387, 424 (S.D.N.Y. 2015), citing Corsello v. Verizon New York,

!DQ, 18 N.Y.3d 777, 789, 967 N.E.2d 1177 (2012). Thus, "equitable estoppel does not apply

where the misrepresentation or act of concealment underlying the estoppel claim is the same act

which fomls the basisof plaintiffs underlying causeof action." Senn Preci$jQPlpdu$!!y CQ::

Ltd. v. Citibank- N.A., 235 F.rupp.3d 542, 553 (S.D.N.Y. 2016). In addition, "where the alleged

concealment consisted of nothing but defendants' failure to disclose the wrongs they had

committed, New York courts have held that the defendants were not estoppedfrom pleading a

statuteof limitations defense." De Sole, 137 F. Supp at 387.

       At bar, the Kazakh Entities' argument for equitable tolling, basedon the underlying fraud

allegations, is insufficient becauseit provides no factual basis separate and subsequent from the

underlying claims andbecausethey havefailed to allege any duty whatsoeverwhich could form

the basis of a fraudulent concealment claim.4 Accordingly, there is no basis for equitable tolling




4Moreover, the Kazakh Entities concede that they had knowledge of theseclaims at least back in
2017, yet they waited anothertwo yearsto bring the conversion claim. (Opp Mem at p. 34).
                                                 9
     Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 15 of 16




of the conversion claim based upon fraud claims which are not viable.

       Furthermore, all of the allegations upon which the Kazakh Entities' rely for equitable

tolling allege only that Sater and Ridloff failed to disclose their own wrongdoing. Failure to

discloseone's alleged wrongdoings, without more, is insufficient to invoke the doctrine of

equitable tolling "lblecause mere silence or failure to disclose the wrongdoing is insufficient."

De Sole, 137 F.rupp at 387. The unjust enrichment claim must be dismissed as it is time barred.

D.     The English "Unlawful Means Clonsl)tracy" Claim Should Be Dismissed

       The Kazakh Entities' entire argument to salvage their legally defective Unlawful Means

Conspiracy claim under English law is based upon their tortured analysis of New York choice of

law rules and their claim that the "tort occurred" in England. (Opp Mem, p.36-37). Despite the

their citation to caselaw on the general choice of law rules in New York, seePaduja v. I,ilarn

Prooerties Com, 84 N.Y.2d 519, 522, 644 N.E.2d 1001, 1003 (1994) (''the law of the jurisdiction

where the tort occurred should apply"), the Kazakh Entities fail to provide any cogent analysis

for their conclusion that the "tort occurred" in England. The Kazakh Entities fail to allege that

any actions were taken by Defendants in England, that any of the parties are domiciled in

England, or that any losses or damageswere sustained in England. Simply stated, no tort

occurred in England. And, the casescited by the Kazakh Entities do not support their argument.

       For example, in Northern Tankers (Cyprus) Ltd v. Backstrom, 934 F.Supp. 33 (D.Conn.

1996), the Court applied foreign law because plaintiff suffered damages in the foreign state.

Similarly, in CPS Internationa!:Inc. v. DresserIndustries. Inc., 91I S.W.2d 18 (Ct.App.Tx.

1995), the foreign law applied becausethe tortious conduct was directed at Saudi Arabia, and the

damageswere incurred by the plaintiff in Saudi Arabia. Here, English law does not apply and the

Unlawful Means Conspiracy claim should be dismissed.



                                                 10
    Case 1:19-cv-02645-AJN-KHP Document 138 Filed 12/03/19 Page 16 of 16




                                         CONCLUSION

       For all of the foregoing reasons,we respectfully requestthat the Motion be granted in its

entirety, together with such other relief as the Court deems just and proper.

Dated: New York, New York
       December 3, 2019




                                                                                1202
                                                     New York, New York 10022
                                                     Te1: (212) 308-7400

                                                     Attorneys for Defendants
                                                     Felix Sater,Daniel Ridloff, Bayrock Group
                                                     Inc., Global Habitat Solutions, Inc. and
                                                     RRMl-DR LLC




                                                11
